Bloodworth, J.
1. “A special ground of a motion for a new trial must be complete within itself, and this court will not consider a ground which complains of the admitting of specified evidence the materiality of which can not be determined without an examination of the brief of evidence or of some other part.of the record.” Mayor &c. of Gainesville v. White, 27 Ga. App. 16 (107 S. E. 571); Veal v. State, 27 Ga. App. 300 (3) (108 S. E. 243); Cœsar v. State, 22 Ga. App. 796 (1) (97 S. E. 255); Tice Co. v. Evans, 32 Ga. App. 387 (16) (123 S. E. 742); Wellborn v. State, 32 Ga. App. 55 (2) (122 S. E. 648); Veal v. Montgomery, 31 Ga. App. 20 (3) (120 S. E. 26). “Where evidence is offered *428and objected to, and a portion thereof is admissible and a part objectionable, unless the illegal portion is specified and properly objected to, the whole will be admitted.” City of Atlanta v. Sciple, 19 Ga. App. 694 (3), 698 (92 S. E. 28); Luke v. State, 26 Ga. App. 175 (1), 176 (106 S. E. 199), and citations; Knight v. State, 143 Ga. 678 (6) (85 S. E. 905). In a ground of a motion for a new trial which complains of the admission of testimony it must appear how the testimony which was admitted over objection was-material, and how it could have been hurtful to the plaintiff in error. Hunter v. State, 148 Ga. 566 (2) (97 S. E. 523). Under the rulings in the foregoing eases we are not called upon to consider the assignments of error in grounds 1 and 2 of the motion for a new trial.
2. When considered in connection with the entire charge and all the testimony, there is no error in any of the excerpts from the charge, of which complaint is made in the motion for a new trial, which requires a reversal of the judgment.
3. The court properly refused to give the requested charge set out in the motion for a new trial.
4. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.